United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0073
Issued: April 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 11, 2017 appellant filed a timely appeal from an April 19, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant has established permanent impairment of a scheduled
member, warranting a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board’s jurisdiction, however, is limited
to reviewing the evidence that was before OWCP at the time it issued its final decision. Thus, the Board is precluded
from considering this new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as presented in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On November 21, 2006 appellant, then a 49-year-old mail processing clerk, filed a
traumatic injury claim (Form CA-1) alleging that she sustained an umbilical hernia on
November 21, 2003 when lifting heavy tubs of mail at work. OWCP assigned the claim File No.
xxxxxx861 and accepted the claim on June 10, 2009 for precipitation of a preexisting umbilical
hernia. Under OWCP File No. xxxxxx608, it accepted that appellant sustained an umbilical hernia
on December 8, 2004 which required surgical repair. OWCP assigned the claim File No.
xxxxxx608. It expanded acceptance of the claim under File No. xxxxxx608 to include a pelvic
sprain. OWCP combined the two claims under File No. xxxxxx861.
On November 21, 2008 appellant filed a claim for a schedule award (Form CA-7),
contending that the accepted umbilical hernias caused permanent lower extremity impairment. By
decision dated September 15, 2014, OWCP denied her schedule award claim as the medical
evidence of record failed to demonstrate permanent impairment causally related to the accepted
November 21, 2003 umbilical hernia. Following a February 12, 2015 hearing, by decision dated
April 17, 2015, an OWCP hearing representative affirmed the denial of appellant’s schedule award
claim. Appellant appealed to the Board. By decision issued February 10, 2016,4 the Board
affirmed OWCP’s April 17, 2015 decision as the medical evidence of record did not establish
permanent impairment of a scheduled member.
On February 6, 2017 appellant requested reconsideration. She contended that OWCP
failed to consider the totality of her claims. Appellant also argued that the accepted umbilical
hernias and July 15, 2004 and March 4, 2005 herniorraphies caused gynecologic and urinary tract
impairments which entitled her to a schedule award. She provided an operative report dated
August 1, 2008 by Dr. Megan App, a Board-certified obstetrician and gynecologist, who
performed a diagnostic hysteroscopy, dilatation and curettage, and thermal endometrial ablation
to treat endometrial polyps. Appellant also submitted an April 29, 2009 magnetic resonance
imaging (MRI) scan of the pelvis which demonstrated probable uterine fibroids and a possible
paratubal cyst, a June 17, 2016 MRI scan of the lumbar spine, June 22, 2016 MRI scan of the
cervical spine, and a June 28, 2016 MRI scan of the thoracic spine which demonstrated multilevel
degenerative changes.
By decision dated April 19, 2017, OWCP denied appellant’s schedule award claim, as the
evidence submitted on reconsideration did not contain medical rationale from a physician
supporting that the accepted umbilical hernias caused permanent impairment of a scheduled
member of the body.

3

Docket No. 15-1768 (issued February 10, 2016); Docket No. 08-0962 (issued August 13, 2008).

4

Docket No. 15-1768 (issued February 10, 2016).

2

LEGAL PRECEDENT
It is the claimant’s burden of proof to establish that she sustained permanent impairment
of a scheduled member or function as a result of any employment injury.5
The schedule award provisions of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law for all claimants, OWCP has adopted the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) as the uniform
standard applicable to all claimants.8 For decisions issued after May 1, 2009, the sixth edition of
the A.M.A., Guides9 is used to calculate schedule awards.10
The Board notes that in 1960, amendments to FECA modified the schedule award
provisions to provide for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member.11 By authority granted under FECA, the Secretary of Labor expanded the
list of scheduled members to include the breast, kidney, larynx, lung, penis, testicle, tongue, ovary,
uterus, cervix, vulva/vagina, and skin.12
ANALYSIS
The Board finds that appellant has not established permanent impairment of a scheduled
member.

5

See Tammy L. Meehan, 53 ECAB 229 (2001).

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

A.M.A., Guides (6th ed. 2009).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (February 2013).
11

Thomas J. Engelhart, 50 ECAB 319 (1999).

12

5 U.S.C. § 8107(c)(22); 20 C.F.R. §10.404(b).

3

In the prior appeal, the Board found that while appellant had alleged that her accepted
hernias and surgical repairs caused permanent impairment to her lower extremities, uterus, and
bladder, she had not established a permanent impairment of a scheduled member.13
Following the Board’s prior decision, appellant requested reconsideration and provided an
operative report dated August 1, 2008 by Dr. App, a Board-certified obstetrician and gynecologist,
concerning surgery for endometrial polyps, an April 29, 2009 MRI scan of the pelvis which
demonstrated uterine fibroids, and June 2016 MRI scans of the cervical, thoracic, and lumbar spine
which demonstrated multilevel degenerative changes. These reports do not contain a medical
opinion with regard to permanent impairment of the upper or lower extremities, or other scheduled
members of the body. The operative note and imaging studies do not reference the A.M.A., Guides
or otherwise support permanent impairment of a scheduled member causally related to the
accepted umbilical hernias. Medical reports which do not address the issue of permanent
impairment are irrelevant in a schedule award claim.14 The Board, therefore, finds that appellant
has not established permanent impairment of a scheduled member of the body, warranting a
schedule award.15
On appeal appellant reiterates that the accepted umbilical hernias and surgical repairs
caused compensable permanent impairment of her uterus and urinary tract.16 She also contends
that the sequelae of the hernia repairs were compensable as work hastened the need for surgery.17
As explained above, appellant has not submitted sufficient medical evidence to establish
permanent impairment of a scheduled member of the body causally related to the accepted
umbilical hernias.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established permanent impairment of a scheduled
member, warranting a schedule award.

13
The findings made in prior Board decisions are final upon the expiration of 30 days from the date of issuance
and, in the absence of new review by OWCP, the subject matter is res judicata and not subject to further consideration
by the Board. See 20 C.F.R. § 501.6(d); Clinton E. Anthony, Jr., 49 ECAB 476, 479 (1998); C.M., Docket No. 171170 (issued February 16, 2018).
14

P.D., Docket No. 17-1565 (issued February 21, 2018).

15

Id.

16

Appellant cites to Robert W. Griffith, 51 ECAB 491 (2000); Glenn C. Chasteen, 42 ECAB 493 (1991); Arnold
Gustafson, 41 ECAB 131 (1989); and Beth P. Chaput, 37 ECAB 158 (1985).
17

Appellant cites to John I. Lattany, 37 ECAB 129 (1985).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated April 19, 2017 is affirmed.
Issued: April 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

